                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                       December 18, 2019
                                                                        David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 FLOTEK INDUSTRIES,            §    CIVIL ACTION NO.
 INC, et al,                   §    4:19-cv-04869
             Plaintiffs,       §
                               §
                               §
        vs.                    §    JUDGE CHARLES ESKRIDGE
                               §
                               §
 GUIDE ENERGY                  §
 SOLUTIONS LLC, et al.,        §
          Defendants.          §


                             ORDER

    Before the Court is Plaintiff Flotek Industries’ ex parte
motion for temporary restraining order and preliminary
injunction. Dkt 5.
    Upon consideration, the Court denies the request for
temporary restraining order. The Court reserves judgment on the
request for preliminary injunction until after service of process
and hearing.
         1. Background
     Flotek is in the oilfield chemical technologies business.
Defendants Cody Coomer, Cody Sutton, Hasnain Saboowala,
and Justin Vaughn are former employees of Flotek. Flotek alleges
that they misappropriated its confidential business information
and trade secrets. Flotek also alleges that they are at the helm of
a new competitor, Defendant Guide Energy Solutions, LLC, in
violation of their noncompete agreements.
     Defendants resigned from Flotek in April 2019. Dkt 5 at 5.
Flotek has apparently been aware of the concerns at the heart of
its now-requested emergency relief for quite some time.
    In August 2019, four months after resignation and four
months prior to seeking relief, “Flotek learned of Guide Energy
Solutions via its profile on LinkedIn.” Id at 14. The LinkedIn
profile page included a picture of Coomer participating in Guide
Energy safety training. “It then became apparent that Coomer
had violated” his noncompete agreement, Flotek asserts. Id at 15.
Certain Flotek employees connected to individual defendants on
LinkedIn were also able to see each time they “liked” or “shared”
a post made by Guide Energy. Dkt 5-18 at 7–8. That activity
would show up on the Flotek employees’ LinkedIn newsfeed
pages—meaning that Flotek was aware of LinkedIn posts about
Guide Energy without having to visit the Guide Energy page
directly. Ibid.
    Flotek’s motion indicates the extent and duration of its
detailed knowledge: “In August and September 2019, two
invoices from a third party data analytics provider, attentioned to
Saboowala on behalf of Guide Energy, were inadvertently sent to
his old Flotek email address (still maintained and monitored by
Flotek), making it clear that Saboowala was also part of the secret
scheme relating to Guide Energy.” Dkt 5 at 17.
     In June 2019, Flotek had provided a price quote to one of its
customers. Later in September, that customer informed Flotek
that it would purchase products from Sutton and his company.
Dkt 5-18 at 12.
     By October 2019, Guide Energy had posted on its LinkedIn
profile page a photograph of Vaughn, Coomer, and Sutton. Dkt
5 at 16.
     Flotek’s motion obscures the date, but also asserts that it
conducted an internal investigation of the individual defendants’
activities leading up to their resignations. Id at 5. Through this
investigation, Flotek allegedly discovered that some of them had
transmitted to and stored on their personal Dropbox and email
accounts highly confidential and proprietary information of
Flotek relating to customer lists, contact information, financial
projections, sales volume, and pricing. Id at 5–6. Investigation of
Guide Energy revealed that it was formed two days after Coomer
and Sutton resigned from Flotek, that it is a direct competitor of




                                2
Flotek, and that it was already offering competing products and
services three months after formation. Id at 15–16.
     On December 16, 2019, Flotek filed the instant action
against its former employees and Guide Energy. Flotek asserts
violations under the Trade Secrets Act, the Texas Uniform Trade
Secret Act, and various Texas common law causes of action
including breach of contract. Dkt 1 at 40–57. The same day,
Flotek filed this ex parte motion for a temporary restraining order
and preliminary injunction. Dkt 5. Broadly speaking, Flotek
requests that defendants refrain from destroying, deleting,
moving, or altering documents or evidence relating to Flotek;
return any and all confidential Flotek information; and refrain
from using any Flotek confidential information.
         2. Legal standard
     Flotek requests both an ex parte temporary restraining order
and a preliminary injunction. To prevail on such a request, the
Fifth Circuit instructs that the applicant must demonstrate:
             o   A substantial likelihood of prevailing on the
                 merits;
             o A substantial threat of suffering irreparable
                 injury if the injunction is not granted;
             o A potential harm from threatened injury that
                 outweighs any harm to the opponent if the
                 injunction issues; and
             o A public interest that is not disserved by
                 issuance of the injunction.
    Palmer v Waxahachie Independent School District, 579 F3d 502,
506 (5th Cir 2009).
     It is entirely possible that an applicant may fail to secure a
temporary restraining order on an ex parte basis and nonetheless
establish entitlement to a later preliminary injunction. Viz. Bar J-
B Co v Texas Department of Transportation, 2018 WL 2971138, at *1
(ND Tex) (denying temporary restraining order but setting a
preliminary injunction hearing). But in all instances, “injunctive
relief is an extraordinary remedy that requires the applicant to
unequivocally show the need for its issuance.” Valley v Rapides




                                 3
Parish School Board, 118 F3d 1047, 1050 (5th Cir 1997). The Fifth
Circuit has made quite clear that preliminary injunctions and
temporary restraining orders constitute “extraordinary and
drastic remed[ies],” which are “not to be granted routinely, but
only when the movant, by a clear showing, carries the burden of
persuasion.” White v Carlucci, 862 F2d 1209, 1211 (5th Cir 1989)
(citations and quotations omitted). More precisely, the applicant
must prove all four requirements above while bearing the burden
of proof on each. Palmer 579 F3d at 506.
     In addition, under Rule 65(b)(1) of the Federal Rules of Civil
Procedure, a court may issue a temporary restraining order
without notice to the other party or its attorney only where “(A)
specific facts in an affidavit or a verified complaint clearly show
that immediate and irreparable injury, loss, or damage will result
to the movant before the adverse party can be heard in
opposition; and (B) the movant’s attorney certifies in writing any
efforts made to give notice and the reasons why it should not be
required.”
         3. Analysis
    The Court has considered Flotek’s complaint, attachments
to that complaint, and temporary restraining order application.
The Court has also reviewed and considered applicable law. The
Court finds that Flotek has not made the showing necessary for
the issuance of an ex parte temporary restraining order. The
Court reserves judgment on the request for preliminary
injunction, which decision will follow appropriate service of
process, appearance by the defendants, their briefing in response,
and a later hearing.
     Guide Energy and the individual defendants should take no
comfort from this ruling, for on the present record, it does appear
to the Court that a breach and misuse of Flotek’s confidential
information has occurred. As such, Flotek has demonstrated a
substantial likelihood of success on the merits. And the Court
also agrees with Flotek that the public interest favors protection
of trade secrets. Baker Hughes Inc v Homa, 2011 WL 13244529, at
*1 (SD Tex). Yet these points alone are not enough.




                                4
     The main problem is Flotek’s delay in seeking relief. “Delay
in seeking a remedy is an important factor bearing on the need
for a preliminary injunction. Absent a good explanation, a
substantial period of delay militates against the issuance of a
preliminary injunction by demonstrating that there is no apparent
urgency to the request for injunctive relief.” Daily Instruments Corp
v Heidt, 998 F Supp 2d 553, 570 (SD Tex 2014), quoting Wireless
Agents, LLC v T–Mobile, USA, Inc, 2006 WL 1540587, at *4 (ND
Tex) (quotations omitted).
     This links directly to the Court’s consideration of the
potential for immediate, irreparable harm if Flotek does not
receive its requested relief. “Evidence of an undue delay in
bringing suit may be sufficient to rebut the presumption of
irreparable harm.” Wireless Agents LLC 2006 WL 1540587, at *4,
citing Polymer Technologies Inc v Bridwell, 103 F3d 970, 974 (Fed Cir
1996). But delay will not negate a finding of irreparable harm
where the plaintiff has a good explanation. See PIU Management,
LLC v Inflatable Zone Inc, 2010 WL 681914, at *7 (SD Tex).
     Flotek has been on notice of the alleged misconduct since at
least August 2019. It is now four months later. It is also mid-
December, days before traditional holiday recesses. Simply put,
Flotek has not treated this situation with urgency. Perhaps a
reason exists for Flotek’s manifest delay in filing its complaint
and seeking injunctive relief. But none is apparent on the record,
and Flotek must prepare to establish the reasons for its delay
when attention turns at a later hearing to the motion for
preliminary injunction.
    The balance of hardships likewise favors denying the
temporary restraining order on the same basis. Flotek asserts that
absence of relief forces it to continue competing against a
company that is siphoning away its customers. Dkt 5 at 26. Yet
by its own actions, Flotek has acquiesced to such competition
since at least August. This cuts against a finding of substantial
hardship in the current procedural posture.
    One hardship and threat of irreparable injury that Flotek
asserts concerns preservation of evidence. Ibid. But Flotek
concedes that all defendants are now under an obligation to




                                 5
preserve evidence simply by virtue of this litigation. Id at 24. An
injunction is thus not necessary to prevent such harm from
occurring. And this Court will deal harshly with any party that
does not comply with rules concerning the preservation of
evidence and forbidding its spoliation.
     The Court finds that Flotek has not met its burden to show
its entitlement to equitable relief in the form of an ex parte
temporary restraining order. As such, that part of the motion is
DENIED.
    The Court RESERVES decision whether to grant a preliminary
injunction until a later time. Flotek must provide notice to the
Court when it has accomplished service on the defendants. The
Court intends to immediately set a compressed briefing schedule
and prompt hearing on the motion for preliminary injunction.
    SO ORDERED.
    Signed on December 18, 2019, at Houston, Texas.



                             Hon. Charles Eskridge
                             United States District Judge




                                6
